10/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0086



                                 No. DA 21-0086


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

LUKE STROMMEN,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 7-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including October 14, 2022, within which to prepare, serve, and file its

response brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             October 3 2022